                                                                                                    FUR          USC              Comments
                                                                                Pre-project             3,467.23     3,883        Cost covering due dilligence and land acquisition process! excluding cost of land
                                                                                GT Equipment          24,638        27,5g4        Process equipment purchased: Melting, Hot-end and Cold-end
                                                                                US Civil              13,133        14,7og        Engineering, Site development to level 0, Underground piping (storm, water, sewer, electricity, gas(, Forming and Foundation to date
Case 3:19-cv-00054-GMG Document 34-7 Filed 04/30/19 Page 1 of 6 PageID #: 332




                                                                                US OPCO                 2,739        3,067        Local hires for the protect as well the startup orgnization
                                                                                Total                 43,g75        49,253
                                                                                Current run rate is approximately $1MM per week
                                                                                                                                                                                                                                                                             PLAINTIFF   -
                                                                                                                                                                                                                                                                         ;
                                                                                Project definition   Object   Activity Cost Element Posting Date CO object name     Employee/vendor/customer name   Total quantity Val/COArea City        CD area currency   Area          Amount USD          Currency
                                                                                                                                                                    Contractors                                         4,046547.07       EUR                Aquila            4,532,133.73    USD
                                                                                                                                                                    Travel                                                 43,892.47      EUR                Aquila               49,159,57    USD
                                                                                                                                                                    Hours                                               1,475,622.24      flUE               Aquila            1,652,696.91    USD
Case 3:19-cv-00054-GMG Document 34-7 Filed 04/30/19 Page 2 of 6 PageID #: 333




                                                                                                                                                                    Aquila Total                                        5,566,062.68      EUR                Aquila            6,233,990.20    USD
                                                                                Project definition   Object   Activity Cost Element Posting Date CO object name     Employee/vendor/customer name   Total quantity   Val/COArea Crcy      CO area currency   Area          Amount USD          Currency
                                                                                                                                                                    Contractors                                                 110.85    EUR                Civil                  124.152    USD
                                                                                                                                                                    Travel                                                 178,220.68     EUR                Civil               199,607.16    USD
                                                                                                                                                                    Hours                                                  432,930.00     flUE               Civil               484,881.50    USD
                                                                                                                                                                    Civil Total                                             011,261.53    EUR                Civil               084,612.91    USD
                                                                                Project definition   Object   Activity Cost Element Posting Dale   CO object name   Employee/vendor/customer name   Tolal quantity Val/COArea Crcy        CD area currency   Area          Amount USD          Currency
                                                                                                                                                                    Contractors                                         8.522,746.65      EUR                Cold    End       9,545,476.25    USD
                                                                                                                                                                    Travel                                                 23,108.87      EUR                Cold    End          25,881.93    USD
                                                                                                                                                                    Hours                                                 896,786.50      EUR                Cold    End       1,004,400.88    USD
                                                                                                                                                                    Cold End Total                                      9,442 642.02      EUR                Cold    End      10,575,759.00    080
                                                                                Project definition   Object   Activity Cost Element Posting Date   CO object name   Employee/vendor/customer name   Total quantity Val/COArea Crcy        CO area currency   Area          Amount USD          Currency
                                                                                                                                                                    Travel                                                 25,419.53      EUR                Design               25,469,87    USD
                                                                                                                                                                    Hours                                               1,051,552.50      EUR                Design            1,177,738,80    050
                                                                                                                                                                    Design Total                                        1,076,972.03      EUR                Design            1,205,208,67    USD
                                                                                Project definition   Object   Activity Cost Element Posting Date CO object name     Employee/vendor/customer name   Tolal quantity Val/COAma Crcy         CO area currency   Area          Amount USD          Currency
                                                                                                                                                                    Contractors                                           153,567.20      ELIR               EL                   183,307.25   USD
                                                                                                                                                                    Travel                                                 40,201.93      EUR                EL                    45,026.10   USD
                                                                                                                                                                    Hours                                                340,330.50       EUR                EL                  387,890 10    USD
                                                                                                                                                                    EL Total                                             550,199.63       EUR                EL                  616,223,59    USD
                                                                                Project definition   Object   Activity Cost Element Posting Dale   CO object name   Employee/vendor/customer name   Total quantity   Val/COArea Crcy      CO area currency   Area          Amount USO          Currency
                                                                                                                                                                    Contractors                                           5,289,347.22    EUR                Hot End           5,924.058.89    USD
                                                                                                                                                                    Travel                                                   65,292.08    EUR                Hot End              73,127.13    USD
                                                                                                                                                                    Hours                                                   888,177.00    EUR                Hot End             994,758.24    USD
                                                                                                                                                                    Hot End Total                                         5,242,816.30    EUR                Hot End           6,991,954.26    USD
                                                                                Project definition   Object   Activity Cost Element Posfing Dale CO object name     Employee/vendor/customer name   Total quantity Val/COArea City        CO area currency   Area          Amount USD          Currency
                                                                                                                                                                    Contractors                                           281,781.62      EUR                PM                  315,595.41    USD
                                                                                                                                                                    Travel                                                112,638.40      EUR                PM                   126,155,01   USD
                                                                                                                                                                    Hours                                                 753,189.50      EUR                PM                  843,572.24    USD
                                                                                                                                                                    PM Total                                            1,147,609.52      EUR                PM                1,285,32200     USD
                                                                                Project definition   Object   Activity Cost Element Potting Dale   CO object name   Employee/vendor/customer name   Total quantity   Val/COAma Crcy       CO area currency   Area          Amount USD          Currency
                                                                                                                                                                    Contractors                                           18,304,201.51   EUR                Equipment        20,500,705.69    USD
                                                                                                                                                                    Travel                                                   488,773.96   EUR                Equipment           547,426 84    USD
                                                                                                                                                                    Hours                                                  5,844,588.24   EUR                Equipment         6,545,938.83    USD
                                                                                                                                                                    Equipment Total                                      24,537,563.71    EUR                Equipment        27,554,071.36    USD
                                                                                Project definition   Object   Cost Element Posting Date CO object name   Employeefvendor/customer name   Total quantity Val/COArea Crcy     CO area currency   Value in Obj. Crcy    Object Currency
                                                                                                              450010                                     Contractors                                          -17315497     EUR                        -193,933.57   USD
                                                                                                              450030                                     Travel                                                181533.29    EUR                         203,317.28   USD
                                                                                                              9439110                                    Hours                                   4,484         578,501.00   EUR                         647,921.12   USD
Case 3:19-cv-00054-GMG Document 34-7 Filed 04/30/19 Page 3 of 6 PageID #: 334




                                                                                                              9439210                                    Hours                               8,886.200         976,139.50   EUR                       109327624      USD
                                                                                                              9439220                                    Hours                                  53.500          11,770.00   EUR                          13,182.40   USD
                                                                                                              9439310                                    Hours                                   1,483         139,407.00   EUR                         156,135.84   USD
                                                                                                              9439410                                    Hours                                   1,441          95,07800    EUR                         106487.36    USD
                                                                                                              9439510                                    Hours                                  14.500             961.00   EUR                           1,076.32   USD
                                                                                                                                                         Total Hours                        16362.200        1,801,856.50   EUR                      2,018,079.28    USD
                                                                                                                                                         Total cost GT pre-project                           1,810,234.82   EUR                      2027,463.00     USD
       09(1 9l061’L96’0[                  8(13 992)999)9)                                                   51001019003   I!°I3 90901
       09(1 69061666                      8n3 06 916960                                                                      51000014003
                                                                                                                               JOLIlo
       asn 9601911                        8(13916166                                                                (oJ09000fl4d 10
       aon 006909                         8(13 119099                                                        joOj. (50(0 su6ig BOA
       09(1 2661096                       803 2691160                          101010 10W03 950315001001000 9NV8 £9060650
       09(1 96919’)                       8fl3 99990’)                           0010190111 Sd 011500 00009910[fl 6106)0 91j

       00(1 £999699                       8(1391 00901                         (0101960W Sd 011500 909dOOSlO[Vl 6)06)0 9Lj
                                                                                                                 -
       09fl £9 1096                       8(13 199909                                       0)01 [0069650 004 Oouognsuoo 001
                                                                                                                 -
                                                                                            10401 )9999[9fl eej Auoojnsuoo om
       09(1 69190                         803 99919
                                                                                                                 -
       090 60909                          8fl3 61)91                                        1010199900(90 SJO(J000 900 dwq
                                                                                                                                 -
                                                                                                  (0901 4,9599)9fl 50610L93 (04009
       00(1 960690                        803 919966
                                                                                                             -
                                                                                          (090,1, (.0599)5(1 5000L(d ‘qow’9pows
       COn 90 199                         81(3 60696
                                                                                                                                                    -
       09fl 66699(0                       8(13 l1610’)6                                                   90901 [9999)Sfl 9i0(o9
       00(1 09 0029                       8(13 909612                                            (0901 I0TU00 190009100900094
       OSfl 000099                        8(13 99t0C1                                     04°! All))’ 9019593301109N90 903059
       00(1 009099                        8(13 696916                                          10101990593301109990903059
                                                                                                                     -
       03(1 0990090                       8(13 6169099                                       0101 £oo6o)on 0095160!pI!oq 9008
       03(1 926(90)                       8(13 61-1619                                      1001 £0960[Sfl 09(( fioippnq 90094
       03(1 99199                         8fl3 96196                                                  (0101 9959(,99995900Q 10009
       03(1 99196                         8fl3 90199                                                  1010199996991999000100094

       00(1 966000                        8(13 £01099-                                                                                       (0101 SON 961
       03(1 92)662                        8(13 60(16)                                                                                (0901 9N994
                                                                                                                         -   ‘190(01 .100 0100(10
       03(1 £91                           8fl3 609                                             (0101 [9099)5fl
       09(1 0996                          8(13 0169                                             (0101 £9969690-               9W(01 (00 0900(10
       03(1 006996                        8(13 [96062                                                             10401001 ‘9(100010
                                                                                                           (0101 [0069)50 00(5000               -
       03(1 020696                        8(13 60999’)
       03(1 20909                         8(13 96992                                       101019909969(1-1000000 olooild P!Od
                                                                                                   (01019)999)9(1 51500 9003 410 -
       03(1 £6 6919                       8(13 9999)0
                                                                                                                         -
                                                                                               (0901 £9999(9fl 09011100(0 500940
       03(1 09960                         8(13 99199
                                                                                                   (0101 6)999)9(1 50!(ddnS 00940-
       03(1 16619                         8(13 £6006
       03(1 099009                        8(13 99(696                                         0901 90fl59339 1109838 8390130
                                                                                                                             -
                                                                                                 (0101 £9999[9fl ‘doe (00019 ‘05194
       03(1 99_ag                         8(13 90 99
                                                                                                                             -
                                                                                                 (0909 9,9999[3fl ‘doe 0004 ‘05(44
       03(100 60(0                        8(13 999[9’9
                                                                                                                                 -
       03(1 19909                         8(13 [1699                                              (0901 £9999(9fl doe (00019 ‘051
                                                                                                                             -
       03(1 69916                         8(13 69060                                             (0101 (.0969)911 doe oooij ‘054
       03(1 11960                         8(13 96960                                         10101 4.0020)90 10100’9 10001905110)
                                                                                                                                     -
       03(1 01006                         8(13 66696                                                (090190960(9(1 040(1935(0044
                                                                                                                                     -
       03(1 59)69                         8(13 £0 0(6                                               101016099069(1 540(1995(0044
       03(1 00199                         8(13 26)69                                                 10101 [0060[9fl 40(109 5100(9)
                                                                                                                                         -
       03(1 69196                         8(13 00009                                                 (0101 90999(90 5411(199 100(9)
       03(1 996906                        8(13 19266                                                    0901 500110109 ((10409 0191009
       03(1 000016                        803 96 1192                                            10101 900833911d3N30 H361019
       09(1 £669091                       8(13 9969EV)                                       1010199991)9(1-100 Aoodwoo 10(009
                                                                                                                     -
                                                                                              0101 [O0zO[On 100 9000wo3 101044
       09(1 66666                         803 [0296
                                                                                                             -
       030 669)611                        8(13 £06990)                                     (0901 99999[9fl 100 dwoo 5009 05009
       09(1 99 6990                       8(13 169900                                   90901 £00906311 -100 900dwo3 004 05009
       09(1 26061))                       8(13 [9919’91                                 (090j [9999)9fl100 duodwo 009 05009

       030 900096                         8(13 992106                                                    10901           1(03930 A6IVONVI
       03(1 60900)2                       8(13 199909)                                   (0101)0)1696911-00(90900100099(01091
                                                                                                                 -
       030    09 609’)                    8fl3 (6 6006                                      90901 £0990650                  ‘9 1010H
       090    520190                      8(13 609)99                                             10101 £90901911- ‘0100009(0109
       03(1   961996                      803 06(906                                               90901 [0090)011- W0000 ‘01010w
       03(1   900)09                      8(13 009966                                        10101 95999)9fl 5100 duodwoo (000
       03(1   961262)                     8fl3 09910))                                       10901)096969(1 -510000000103000
       03(1   000016                      8(13 990696                                                101°! 90(1943391(09830 090
       090    109959                      8(13 991991                                        (0101 £0099[Sfl -010 ‘OLiOIdJiO :50100
       03(1   0)669                       8(13 0(991                                         1090160099600-09600010010:50103
       03(1   690096                      8(13 06696’)                                        (0101 £00906911-Ole 000d1!0 :50103
                                                                                                                     1
                                                                                                                                 -
       03(1   90606)                      8(13 619991                                             901019006069(1 000(01(9:50103
       09(1   160)69                      8(13 109000                                         10101 [0090(90 -0500 ‘101 000010013
       090    000069                      60936)1)96                                                    101011103N30 5930093330
       03(1   19099CC                     Nfl] 0099662                                    0901 0699 000 ‘0 0094501 010149110503
       09(1   9690019                     Nfl] 9(96191                                           10101 533 09904004 0110111011503
       090    69690                       Nfl] 69999                                               10(01 £0990101114 ‘101001 103
                                                                                                                         -
                                                                                               10101 90590)50 ‘91° ‘1004 ‘9001 103
       03(1   60269                       8fl3 90699
       09fl   1)9))’)                     Nfl] 6(616                                           10101600906911 -‘61° ‘100$ ‘9001103
       03(1   966)9                       803 99690                                                  1010149990)9(1 ‘i) ‘9001 103
       03(1   000066                      8(13 699616                                                       [0101 11JaN30 ISlIOflY
                                                                                                                                                                                                                                        Case 3:19-cv-00054-GMG Document 34-7 Filed 04/30/19 Page 4 of 6 PageID #: 335




       03fl   000912                      Nfl] 029099                                             10101990593301(03930 9(800
       090    909066                      8(13 690061                                                       0101 399 ‘1!tAW0u01bV
       03(1   00 6E9’E                    Nfl] 69106’9                                                                        0101 0

       Con )6190’L0E’91                   8(13 906009992)                                     51090019003 900019(06(5900900109
Aooeio,3 oo oio ‘iqo °i 00199   Ooooono 901003   0013001003/109   Aooonb   10101                  00100 ioo1oIsoo/Jopoao/0e60ldLO3                           00100 ioo(1o   03 0100 51J050d   100010131503   pefqo   009(0909(00(0.13
                                                                                Project definition   Object   Cost Element Posting Date   CO object name   Employee/vendor/customer name             Total quantity   Val!COArea Crcy    CO area currency   Value in Obj. Crcy    Object Currency
                                                                                                                                                           Total named and significant Contractors                         2,64101521    EUR                       3,00g,852.79   USD
                                                                                                                                                           Other Contractors                                                  g7572.33   EUR                          10g507.12   USD
                                                                                                                                                           OPCO Contractors                                                2,738,58754   EUR                       3,119,350.01   USD
Case 3:19-cv-00054-GMG Document 34-7 Filed 04/30/19 Page 5 of 6 PageID #: 336
Case 3:19-cv-00054-GMG Document 34-7 Filed 04/30/19 Page 6 of 6 PageID #: 337




                                            L99L.                          Ut
